Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that “actuation member”, “adjustment mechanism”, and “second adjustment mechanism” do not invoke 35 USC 112f because they are “sufficiently structural in nature”, but does not point out any specific structure in the claims. This is not found persuasive because there is no structure in claims 1, 4-6, 8-11, 13, 15-17 and 20 for the actuation member, adjustment mechanism, or second adjustment mechanism.  It is noted that claims 18 and 19 recite sufficient structure for the adjustment mechanism and therefore do not invoke 35 USC 112f for the adjustment mechanism. Claims 3, 7, 12, and 14 recite sufficient structure for the actuation member and therefore do not invoke 35 USC 112f for the actuation member.   

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 19 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Michaeli et al. (US 2011/0301421, now issued as US 8,974,380; “Michaeli”). Michaeli discloses an expandable access portion comprising a housing (12; which houses shaft 30 passing therethrough) having an expandable conduit coupled thereto, the conduit including a plurality of tines (21) and a sleeve (23; fig. 14d) coupled to the plurality of tines, an actuation member (e.g., 17h or 17c; fig. 15a,b; considered a structural equivalent to a threaded ring since it rotates to engage projections on housing, thereby rotating housing to cause opening/closing of the tines) coupled to the housing the actuation member being designed to shift the expandable conduit between a first configuration and an expanded configuration, and a cap coupled to the housing, the cap (13) including a cylindrical portion (see examiner-annotated figure below, noting that cap 13 has a thickness and forms a cylinder) and an attachment region projecting laterally outward from the cylindrical portion, the attachment region being designed to have an adjustment mechanism releasably attached thereto. The limitation “designed to have an adjustment mechanism releasably attached thereto” is a recitation of intended use and therefore the prior art need only be capable of carry out the claimed function. No adjustment mechanism is positively recited in claim 16 as part of the invention. Because the attachment regions on cap 13 of Michaeli could be releasably attached to a forceps/pliers used to adjust the position of the system (e.g., rotating it), it meets this recitation of intended use.


    PNG
    media_image1.png
    540
    941
    media_image1.png
    Greyscale

Regarding claim 16, the cap may instead be considered element (11), which is coupled to the housing (12), the cap including a cylindrical portion (11’ figs. 5a-5d) and an attachment region (one of pins 11j; fig. 26) projecting laterally outward from the cylindrical portion, the attachment region being designed to have an adjustment mechanism (corresponding 48, which includes a stabilizing bar, i.e., one arm of clamp 47; fig. 26) releasably attached thereto. 
Regarding claims 17 and 20, the cap (11) further comprises a second attachment region (another of the pins 11), and further comprises the first adjustment mechanism releasably attached to the first attachment region and a second adjustment mechanism (corresponding 48, which includes a stabilizing bar in the form of an arm of clamp 47) releasably coupled to the second attachment region. 
Regarding claim 19, the adjustment mechanism (48) comprises a stabilizing bar (forming an arm of clamp 47 formed at end of 48; fig. 26).
Claim(s) 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ravikumar (US 2005/0165281). Ravikumar discloses an expandable access port comprising a housing (12b) having an expandable conduit coupled thereto, the expandable conduit including a plurality of tines (16a-d) and a sleeve (par. [0039]) coupled to the plurality of tines, an actuation designed to have an adjustment mechanism releasably attached thereto” is a recitation of intended use and therefore the prior art need only be capable of carry out the claimed function. No adjustment mechanism is positively recited in claim 16 as part of the invention. Because the attachment regions on cap 12A of Ravikumar could be releasably attached to a forceps used to adjust the position of the system (e.g., rotating it), it meets this recitation of intended use. 
Claim(s) 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hasson (US 5,580,344). Hasson discloses an expandable access port comprising a housing (108; best shown in fig. 8) having an expandable conduit coupled thereto (note: coupled does not require a direct connection; rather, two elements may be coupled to each other by a common connection to one or more intermediate members), the expandable conduit including a plurality of tines (78, 80; figs. 5, 6) and a sleeve (18/20; fig. 5,6) coupled to the plurality of tines, an actuation member (104; fig. 8) coupled to the housing, the actuation member (104) being designed to shift the expandable conduit between a first configuration and an expanded configuration, and a cap (60; fig. 5, 6) coupled to the housing (noting that “coupled” does not require a direct connection), the cap including a cylindrical portion (54; fig. 1) and an attachment region (e.g., 62) projecting laterally outward from the cylindrical portion, the attachment region being designed to have an adjustment mechanism releasably attached thereto. The limitation “designed to have an adjustment mechanism releasably attached thereto” is a recitation of intended use and therefore the prior art need only be capable of carry out the claimed function. No adjustment mechanism is positively recited in claim 16 as part of the invention. Because the attachment region (62) on .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaeli in view of LeVahn (US 4,355,631). Michaeli discloses the invention substantially as stated above including a cap (11) having a cylindrical portion and attachment regions (11j; fig. 26) projecting laterally outward from the cylindrical portion, and an adjustment mechanism (48) releasably coupled to the attachment region. Michaeli discloses that the adjustment mechanism (48) includes a “clamp 47 or any other suitable device, at its end, for the purpose of connection to the operation bed” (]0700]) but does not expressly disclose that the clamp includes a threaded leg.
LeVahn discloses another adjustment mechanism (24,36) that attaches to a device (e.g., 48)  used to retract tissue, the adjustment mechanism comprising a clamp meant to be attached to a side rail (12) of an operation bed. The clamp includes a threaded leg (102) that provides a force to pivot lower clamping portion (84) toward upper clamping portion (80) in order to attach the clamp to the side rail of the operation bed (col. 4, ll. 3-25). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Michaeli to construct the clamp portion (47) of the adjustment mechanism to have a threaded leg as taught by LeVahn in order to provide a means of tightening and loosening the clamp portion. 
Claims 1 and 3-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaeli et al. (US 2011/0301421, now issued as US 8,974,380; “Michaeli” – paragraph citations taken from ‘421) in view of Dalton (US 7,374,534).
Consider the embodiment of the retractor shown in fig. 37, which may be used with an opening mechanism second type 60b shown in fig. 44a ([0791]). Michaeli discloses a system for accessing a central nervous system, the system comprising an expandable access port, the expandable access port comprising a housing (61b; fig. 44a) having a plurality of tines coupled thereto (noting that “coupled” does not require a direct connection; rather, two elements can be considered coupled by way of their common connection to one or more intermediate members) and having a threaded region (61ba) with an external thread (61ba; fig. 44a), a planar cap (13’’; fig. 37) coupled to the housing, the planar cap (13’’) comprising a rounded base and one or more attachment regions projecting laterally outward from the rounded base (attachment regions best shown in fig. 36a, noting that 60a is being replaced by 60b as per fig. 44a; see annotated figures below), and an actuation member (66) threadably coupled to the external thread and designed to shift the tines between a first configuration and an expanded configuration by rotation of the actuation member (66). The system of Michaeli further includes a holder (30’) designed to extend through the housing, the holder comprising a shaft (30’; fig. 2a,b) and a nose cone (30c; fig. 7a) attached to the shaft. Regarding claims 3 and 12, the actuation member includes a nut (“opening mechanism nut 66”) threadably engaged with the threaded region. See the examiner-annotated reproductions of a portion of fig. 37 (only element 13’’) and fig. 36a, wherein the rounded base and laterally outwardly extending attachment regions are labelled.

    PNG
    media_image2.png
    97
    592
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    327
    708
    media_image3.png
    Greyscale

Regarding claim 11, Michaeli discloses the invention substantially as stated above in more detail with respect to claim 1, including an expandable access port comprising a housing (61b), a planar cap (13’’), and an actuation member (66), and a holder (30’) having a shaft and nosecone. The housing has an expandable conduit (tines 21 and sleeve 23) coupled thereto and having a threaded region with an external thread (61ba) disposed along an exterior surface of the threaded region (fig. 44a,b), the expandable conduit comprising a plurality of tines (21). The actuation member is designed to shift the expandable conduit between a first configuration and an expanded configuration by rotating the actuation member about the exterior surface of the threaded region (figs. 44a,b; [0791]-[0796]).
Regarding claims 1 and 11, Michaeli fails to disclose that the holder comprises a tubular base member from which the shaft extends.
Dalton discloses another system comprising an expandable access port comprising a housing (e.g., 18 or 19) and a plurality of tines (14) coupled thereto and a holder (22) designed to extend through the housing. The holder of Dalton includes a tubular base (23), a shaft (25) extending from the tubular base, and a nose cone (24; fig. 2) attached to the shaft. Such a tubular base allows the holder of Dalton to threadably engage a portion of the expandable access port, and further allows introduction of a wire (guiding K-wire) through central lumen (30) of the holder (col. 4, ll. 1-11 and 30-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the prior art of Michaeli to 
Regarding claims 4, 5, and 13, at least one of the tines is secured to the housing with a pivot pin (15j, which secures tine to slider 15, which is secured to the housing; figs. 39,40).
Regarding claim 6, at least one of the tines includes a proximal end region with an angled surface (fig. 10a,10h).
Regarding claims 7 and 14, the actuation member (66) includes an actuation surface (threaded inner surface; 66b) that is designed to engage (via housing 61b, arms 62/63, sliders (64), slider members 15, and surface 21e of tine) the angled surface (consider angled surface near and to the left of reference number 21fa in fig. 10h) of the tine. It is noted that the term “engage” does not require that the actuation surface contacts the angled surface. Rather, the term “engage” is given its broadest reasonable interpretation of “to interlock with; to cause mechanical parts to mesh”, https://www.merriam-webster.com/dictionary/engage). Rotation of the actuation member (66) causes arms ring (62), arms (63) and sliders 64 to move, which causes slider member 15 to move, which then causes the angled surface of the tine to move. Thus, the actuation surface of the actuation member is considered designed to engage the angled surface of the tine.
Regarding claims 8 and 15, the system comprises a sleeve (23; fig. 14d and [0622]-[0623]) extending along some of the tines.  
Regarding claim 9, the housing defines a central axis and the nose cone is aligned with the central axis when the plurality of tine are in the first configuration (as understood in view of fig. 2a, 2c, and fig. 6c). 
Regarding claim 10, the system comprises one or more stabilization members coupled to the housing (consider member 18, or member 19, in fig. 37, each serving to “stabilize” the various elements of the system relative to one another). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 10/22/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771